Chief Justice MULLARKEY
delivered the Opinion of the Court.
These appeals pursuant to section 1-40-107(2), 1 C.R.S. (2002), challenge the actions of the title board ("the board") setting the title, ballot title, submission clause, and summary (collectively, "the title") for proposed initiatives 2008-04 # 51 ("# 51") and 2008-04 #52 ("# 52"), and refusing to set titles for proposed initiatives 2008-04 #53 ("# 58") and 2003-04 # 54 ("# 54").
Our decision, In the Matter of the Title, Ballot, and Submission Clause for 2003-2004 # 32 & #33 and Failure to Set Title for 2003-2004 # 21 & #22, 16 P.3d 460 (Colo.2003), controls in this case. Accordingly, we hold that # 51, #52, #583, and #54 all contain multiple subjects in violation of article V, section 1(5.5) of the Colorado Constitution.
With respect to #51 and #52, we affirm the action of the board refusing to set the titles. With respect to #58 and #54, we reverse the action of the board and remand this matter to the board with directions to strike the titles and return the initiatives to the proponents. Because we find that all four measures contain multiple subjects, we do not consider whether the titles set by the board conform to the requirements of section 1-40-106(8).
Justice COATS dissents, and Justice KOURLIS joins in the dissent.